DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it is not clear if vacuum conditions are required during the claimed process. Claim 1 require a chamber equipped for maintaining vacuum conditions over a specified time duration while dependent claims 2, 3 and 20 require the maintain of vacuum conditions during the impregnating. Even though claim 1 requires a chamber equipped for maintaining vacuum conditions there is no specific limitation in claim 1 requiring vacuum conditions. For the purposes of this examination vacuum conditions will be considered to be required during impregnation. Clarification in this issue is requested.
The terms “savings in energy consumption”, “low resistivity”, “low-weight” in claim 17 are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 is indefinite because the claim requires that the PCB blanks impregnated with the traces of the plurality of CNTs is generated by a single step application however parent claim 1 discloses multiple steps in the formation of the CNT impregnated PCB blanks. For the purposes of this application this limitation will considered to require that the actual step of impregnation is a single step application.
The claims are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form and replete with indefinite language.

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8-10, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic et al (U.S. Patent Publication No. 2016/0105950) in view of Ho et al (U.S. Patent Publication No. 2008/0169060) and Matusovsky et al (U.S. Patent # 9,616,524) and Kim et al (U.S. Patent # 4,970,196).
	In the case of claims 1 and 16, Drzaic teaches a printed circuit board impregnated/coated with conductive traces wherein the conductive traces were formed by carbon nanotubes (Abstract and Page 3 Paragraph 0055). Drzaic teaches that the plurality of traces 40 were arranged parallel with one another to a butt-jointed arrangement from one end of the substrate 20 to the other (Page 4 Paragraph 0062 and Figure 8).
	Drzaic does not teach that the impregnated printed circuit board (PCB) with carbon nanotube (CNT) traces was formed by a process comprised of positing a plurality of PCB blanks at a site inside a chamber equipped for maintaining vacuum conditions over a specific time duration, positioning a platen supporting a plurality of CNTs inside the chamber and exciting the plurality of CNTs with a laser beam causing ejection of the CNTS from the platen for implantation on the PCB blanks. Drzaic does teach that the CNT traces were formed by known coating or printing processes (Page 3 Paragraph 0055 and Page 5 Paragraph 0090).
	Ho teaches a method for fabricating CNT patterns by providing a platen/first transparent substrate coated with a layer of a plurality of CNTs, providing a second substrate disposed opposite the first substrate, exciting the layer of CNT with a laser source/beam to cause the CNTs to explode/eject from the platen/first substrate and implant themselves on the surface of the second substrate (Abstract, Page 2 Paragraph 0020 and Figure 3). Ho teaches that the taught process generated CNT patterns with high resolution and quickly deposits the CNT patterns (Page 3 Paragraph 0025).
	Based on the teachings of Ho, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the CNT pattern formation process of Ho to form the CNT traces of Drzaic because Ho taught a known CNT pattern formation process which quickly deposited the CNT pattern with high resolution.
	Neither Drzaic nor Ho teaches that the formation method was performed in a chamber equipped for maintaining vacuum conditions over a specified time period.
	Kim teaches a laser transferring/direct writing process wherein a laser is used to transfer a material from one substrate to another substrate (Abstract). Kim teaches that the two substrates (22, 24) were placed within a chamber 10 (Column 3 Lines 29-37 and Figure 3) and that the chamber 10 was capable of operating in vacuum conditions which affected the quality, character and content of the deposited material (Column 3 Lines 1-10).
	Based on the teachings of Kim, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the laser transferring process of Drzaic in view of Ho in a vacuum chamber because this was a known chamber in the art which affected the quality and character of the material deposited onto a receiving substrate.
	None of the references teach having positioned a plurality of PCB blanks within the chamber.
	Matusovsky teaches a method for laser transfer deposition wherein a laser was used to transfer a material from a source substrate to a receiving substrate (Abstract). Matusovsky teaches an embodiment were a plurality of receiving substrates 32 were placed within the transfer system 400 so that a plurality of substrates can be coated within one operation (Column 17 Lines 56-67 and Figure 4).
	Based on the teachings of Matusovsky, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have positioned a plurality of PCB blanks in the chamber of Drzaic in view of Ho and Kim in order to impregnated multiple blanks/substrates at one time.
	As for claims 3, 15 and 20, as was discussed previously, it would have been obvious to have performed the impregnation process of Ho in a vacuum based on the teachings of Kim.
	As for claim 5, Drzaic teaches that the traces 40 are patterned pathways on the substrates/blanks 20 (Page 4 Paragraph 0062 and Figure 8).
	As for claim 8 and 9, Ho teaches that the platen/first substrate was disposed opposite the second substrate/blank and that the laser beam was applied to a rear end/side of the first substrate/platen (Abstract, Page 2 Paragraph 0020 and Figure 3). 
	As for claim 10, Drzaic teaches that the substrate 20 had holes 60 etched into the surface of the surface which were in an initial pattern such as slit-shaped openings wherein the pattern was removed/altered by stretching the substrate (Page 4 Paragraphs 0062-0063 and Page 5 Paragraphs 0085 and 0092). Drzaic further teaches having passivated the substrate with a sealant by coating the substrate with a curable layer of polymer material (Page 6 Paragraphs 0098-0101).
	As for claim 17, Drzaic teaches that the impregnated substrates/blanks were used to form flexible substrates for use in microelectronic devices (Abstract).
	As for claim 18, as was discussed previously, the transferring/impregnating process of Ho comprised a single step of irradiating the platen with a laser to transfer the CNTs.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Drzaic et al in view of Ho et al and Matusovsky et al and Kim et al as applied to claim 1 above, and further in view of Oh et al (U.S. Patent Publication No. 2010/0263246).
	The teachings of Drzaic in view of Ho and Matusovsky and Kim as they apply to claim 1 have been discussed previously and are incorporated herein.
	As was discussed previously, Drzaic teaches an embodiment wherein the traces were formed by CNTs. However, Drzaic did not teach that the CNTs were single wall carbon nanotubes. Drzaic does teach that the substrates formed by the taught process were used in forming electronic displays (Page 1 Paragraphs 0001-0003).
	Oh teaches an electronic display device (Abstract and Page 1 Paragraph 0001) comprising electrode patterns/traces 220 formed from conductive material such as carbon nanotubes including single wall nanotubes (Pages 3-4 Paragraphs 0073-0076 and Figure 9).
	Based on the teachings of Oh, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used single-walled carbon nanotubes as the nanotubes of Drzaic in view of Ho and Matusovsky and Kim because single-wall CNTs were known CNTs in the art for forming conductive traces.

Allowable Subject Matter
Claims 2, 4, 6, 7 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 1 through 20 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712